Name: Council Decision of 4 December 1995 adapting and extending the application of Decision 93/603/CFSP concerning the joint action decided on by the Council on the basis of Article J.3 of the Treaty on European Union on support for the convoying of humanitarian aid in Bosnia and Herzegovina
 Type: Decision
 Subject Matter: cooperation policy;  economic policy;  Europe;  trade; NA
 Date Published: 1995-12-11

 Avis juridique important|31995D0516Council Decision of 4 December 1995 adapting and extending the application of Decision 93/603/CFSP concerning the joint action decided on by the Council on the basis of Article J.3 of the Treaty on European Union on support for the convoying of humanitarian aid in Bosnia and Herzegovina Official Journal L 298 , 11/12/1995 P. 0003 - 0003COUNCIL DECISIONof 4 December 1995adapting and extending the application of Decision 93/603/CFSP concerning the joint action decided on by the Council on the basis of Article J.3 of the Treaty on European Union on support for the convoying of humanitarian aid in Bosnia and Herzegovina(95/516/CFSP)THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article J.3 thereof, Having regard to Council Decision 93/603/CFSP of 8 November 1993 concerning the joint action decided on by the Council on the basis of Article J.3 of the Treaty on European Union on support for the convoying of humanitarian aid in Bosnia and Herzegovina (1), Having regard to Council Decision 93/729/CFSP (2) of 20 December 1993 supplementing that joint action, Having regard to Council Decision 94/308/CFSP (3) of 16 May 1994 adapting and extending the application of Decision 93/603/CFSP, Having regard to Council Decision 94/510/CFSP (4) of 27 July 1994 supplementing Decision 93/603/CFSP, Having regard to Council Decision 94/789/CFSP (5) of 12 December 1994 extending the application of Decision 93/603/CFSP, HAS DECIDED AS FOLLOWS: 1. The application of Decision 93/603/CFSP, as supplemented and adapted by Decisions 93/729/CFSP, 94/308/CFSP and 94/510/CFSP, shall be extended until 31 December 1996. 2. Member States' contributions shall be allocated in accordance with the Presidency's Decisions of 15 December 1994 and 27 March 1995 taken for the application of Decision 94/510/CFSP. 3. This Decision shall enter into force on the date of its adoption. 4. This Decision shall be published in the Official Journal. Done at Brussels, 4 December 1995. For the CouncilThe PresidentJ. SOLANA(1) OJ No L 286, 20. 11. 1993, p. 1. (2) OJ No L 339, 31. 12. 1993, p. 3. (3) OJ No L 134, 30. 5. 1994, p. 1. (4) OJ No L 205, 8. 8. 1994, p. 3. (5) OJ No L 326, 17. 12. 1994, p. 1.